Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 1 of 23




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-cv-22927-BLOOM/Louis

  CITY OF SOUTH MIAMI, et al.,

         Plaintiffs,

             v.

  RON DESANTIS, et al.,

        Defendants.
   ________________________________/


                                     BRIEF OF AMICI CURIAE

                                       INTERESTS OF AMICI

         Amici Human Rights Watch, the Center for Constitutional Rights, and LatinoJustice

  PRLDEF are organizations with expertise on the domestic application and relevance of human

  rights law. Additional information regarding Amici’s interests and expertise is set out in

  Appendix A.

                                          INTRODUCTION

         SB 168 contravenes globally accepted human rights norms that ensure equality and non-

  discrimination at every level of government, norms to which the United States has committed

  through ratification of human rights treaties. Tying the hands of local authorities as they seek to

  promote these fundamental norms and ameliorate the chilling effects of harsh federal

  immigration policies negatively impacts all Florida residents and infringes upon their human

  rights, particularly the rights of immigrants and non-citizens. By standing in the way of local

  authorities’ efforts to treat residents equally and ensure that all individuals can access basic

  services, SB 168 transgresses applicable human rights laws and norms.


                                                    1
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 2 of 23




                                                    ARGUMENT

  I.       International Human Rights Standards Should Inform this Court’s Consideration
           of SB 168’s Constitutionality

           Human rights standards are pertinent to this case. For more than two centuries, federal

  courts have considered, without hesitation, the position of the world community when construing

  the terms of the U.S. Constitution.1 The Declaration of Independence explicitly calls for “a

  decent respect to the opinions of mankind,”2 and from Dred Scott v. Sanford, 60 U.S. 393, 464,

  556-57 (1857), Reynolds v. United States, 98 U.S. 145, 164 (1878), and The Paquete Habana,

  175 U.S. 677, 700 (1900), Supreme Court Justices have engaged in comparative inquiries.

  Examining foreign and international laws and practices has been particularly valuable when

  common principles are at stake, and a global consensus can inform the interpretations of U.S.

  law.3

           The laws and practices of the international community have been especially important

  when principles of liberty and equality are at issue. In Lawrence v. Texas, the U.S. Supreme

  Court looked to the “values we share with a wider civilization,” concluding that international and

  foreign legal protections of individuals’ liberty to engage in private intimate conduct were

  relevant to its decision.4 Similarly in Washington v. Glucksberg, construing the 14th amendment,

  a majority of the Court referenced the practices “in almost every western democracy” that

  criminalize assisted suicide.5




  1
    See Sarah Cleveland, Our International Constitution, 31 YALE J. INT’L L. 1, 5-6, 14, 99 (2006).
  2
    The Declaration of Independence ¶ 1 (U.S. 1776).
  3
    See Graham v. Florida, 560 U.S. 48, 80 (2010) (noting that the sentencing practice at issue has been “rejected the
  world over”); see Steven Calabresi & Stephanie Zimdahl, The Supreme Court and Foreign Sources of Law: Two
  Hundred Years of Practice and The Juvenile Death Penalty Decision, 47 WM. & MARY L.REV. 743, 886 (2005).
  4
    Lawrence v. Texas, 539 U.S. 558, 576-77 (2003).
  5
    Washington v. Glucksberg, 521 U.S. 702, 710 (1997).

                                                            2
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 3 of 23




          In looking to human rights standards, human rights treaties provide a source of persuasive

  authority and guidance for judges. See Medellin v. Texas, 552 U.S. 491 (2008); Restatement

  (Fourth) of U.S. Foreign Relations Law § 308, Comment 3 (“although non-self executing treaty

  provisions are not themselves directly judicially enforceable, State and local courts may be able

  to facilitate or ensure compliance with a non-self-executing treaty obligation through their

  application of State or local law”).

          Because conflicts regarding local sanctuary policies have confronted nations across the

  globe and have been repeatedly addressed by international and regional bodies, review of

  international standards is particularly appropriate in this case.6



  II.     SB 168 Insists that Local Governments Violate the Nation’s Human Rights
          Commitments

            A.     United States Human Rights Commitments Reinforce Rights to Equality and
                   Non-Discrimination

          The rights to be free from discrimination and to equality before the law are fundamental

  elements of human rights law. See, e.g., G.A. Res. 217 (III) A, Universal Declaration of Human

  Rights, arts. 2, 7 (Dec. 10, 1948); International Convention on the Elimination of All Forms of

  Racial Discrimination (CERD) art. 2(a), opened for signature Dec. 21, 1965, 660 U.N.T.S. 195

  (ratified by U.S. in 1994); International Covenant on Civil and Political Rights (ICCPR) art. 2.1,

  26, opened for signature Dec. 16, 1966, 999 U.N.T.S. 171 (ratified by U.S. in 1992);


  6
    See, e.g., Moritz Baumgärtel & Barbara Oomen, Pulling Human Rights Back In? Local Authorities, International
  Law and the Reception of Undocumented Migrants, 51 J. LEGAL PLURALISM & UNOFFICIAL L. 172 (collecting cases
  that invoke international human rights law in defense of undocumented migrants); see also Nicola Delvino,
  European Cities and Migrants with Irregular Status: Municipal Initiatives for the Inclusion of Irregular Migrants in
  the Provision of Services, Global Exchange on Migrant and Diversity (Nov. 2017),
  https://www.compas.ox.ac.uk/wp-content/uploads/City-Initiative-on-Migrants-with-Irregular-Status-in-Europe-
  CMISE-report-November-2017-FINAL.pdf; Committee on Economic, Social and Cultural Rights, Duties of States
  towards refugees and migrants under the International Covenant on Economic, Social and Cultural Rights,
  E/C.12/2017/1 (March 13, 2017).

                                                           3
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 4 of 23




  International Covenant on Economic, Social and Cultural Rights (ICESCR), art. 2.2, opened for

  signature Dec. 16, 1966, 993 U.N.T.S. 3 (signed by U.S. in 1977); Organization of American

  States (OAS), American Declaration of the Rights and Duties of Man art. II, May 2, 1948,

  O.A.S. Res. XXX, OAS/Ser.L/V/I.4 rev. 9. The United States played a key role in shaping these

  standards.7

         The U.S. has ratified the CERD and the ICCPR, two of the core international treaties that

  aim to ensure equality and eliminate discriminatory laws, policies, and practices. Through

  ratification, the United States committed to guarantee equal enjoyment of rights regardless of

  race, color, ethnicity, or national origin. See CERD art. 5; ICCPR art 2.1. These ratified treaties

  constitute the “supreme Law of the Land.” U.S. Const. art. VI.

         The United States has repeatedly recognized the importance of implementing treaty

  provisions as a matter of domestic law and policy. In 2016, for example, the United States

  committed to “continue our longstanding work to combat discrimination based on race, color,

  age, national origin, religion, gender, familial status, sexual orientation, gender identity, health

  status, and disability in various sectors in our society” and specifically to “work towards full

  racial equality” nationally and locally. See Permanent Mission of the U.S. to the U.N. et al.,

  Human Rights Commitments and Pledges of the United States of America: Commitment to

  Advancing Human Rights, Fundamental Freedoms, and Human Dignity and Prosperity

  Internationally, ¶¶ 4, 7 (Feb. 24, 2016). This included “ensuring that every American benefits

  from a local police force that protects and serves all members of the community,” and “working

  with state and local authorities to improve police training and build community trust.” Id. at ¶ 7.




  7
   See, e.g., Mary Ann Glendon, A WORLD MADE NEW: ELEANOR ROOSEVELT AND THE UNIVERSAL DECLARATION OF
  HUMAN RIGHTS (2001).

                                                    4
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 5 of 23




           B.        The Nation’s Human Rights Obligations Extend to Citizens and Non-Citizens

           Human rights standards enshrine principles of equal protection and non-discrimination

  that apply to citizens and non-citizens. See, e.g., Human Rights Comm., ICCPR General

  Comment No. 15: The Position of Aliens Under the Covenant, ¶ 2, U.N. Doc. HRI/GEN/1/Rev.1

  (1994); CERD General Recommendation XXX on Discrimination Against Non Citizens,

  preamble, U.N. Doc. CERD/C/64/Misc.11/rev.3 (2005) (hereinafter CERD Recommendation

  XXX). Within the UDHR, only the articles that provide the rights of free movement and certain

  political rights – to vote and hold office – include language allowing for their limitation on the

  basis of citizenship.8 The language of CERD and ICCPR reinforce that these are the only two

  areas where rights may be tethered to citizenship status.9 Governments can regulate the entry

  and removal of non-citizens from their territory, but measures relating to deportation and

  removal must “not discriminate among non-citizens on the basis of race, colour, or ethnic or

  national origin.” CERD General Recommendation XXX at ¶ 25.

           Both the ICCPR and CERD confirm the broad applicability of the rights to non-

  discrimination and equality in domestic law and policy. They emphasize, respectively, that States

  Parties “shall assure to everyone within their jurisdiction effective protection and remedies . . .

  against any acts of racial discrimination which violate his human rights and fundamental

  freedoms,” CERD, art. 6 (emphasis added), and “undertake[] to respect and to ensure to all

  individuals within its territory and subject to its jurisdiction the rights recognized [herein],”

  ICCPR, art. 2, ¶ 1 (emphasis added).


  8
    UDHR Article 13 provides the right of free movement and qualifies that “[e]veryone has the right to leave any
  country . . . and to return to his country.” Article 21 provides, inter alia, that “[e]veryone has the right to take part in
  the government of his country, directly or through freely chosen representatives.” (Emphases added).
  9
    CERD General Recommendation XXX on Discrimination Against Non Citizens, ¶¶1-3, U.N. Doc.
  CERD/C/64/Misc.11/rev.3 (2005). Article 12 of the ICCPR provides for the right to enter and exit “[one’s] own
  country” and Article 25 guarantees every “citizen” the right to vote, take part in elections, and to have access to
  public service.

                                                               5
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 6 of 23




         U.N. officials have repeatedly called on the U.S. and other governments to recognize,

  protect, and affirmatively ensure the human rights of undocumented immigrants. See, e.g.,

  Louise Arbor, U.N. Special Representative of the Secretary General for International Migration

  and Secretary-General of the Intergovernmental Conference, Opening remarks at the first

  informal thematic session on human rights of all migrants (May 8-9, 2017) (“while states retain

  the sovereign prerogative to order their removal, the very presence of such migrants under their

  jurisdiction places certain obligations on national authorities.”) (hereinafter U.N. Special

  Representative Remarks); Comm. on the Elimination of Racial Discrimination, Concluding

  observations on the combined seventh to ninth periodic reports of United States of America, ¶

  18, U.N. Doc. CERD/C/USA/CO/7-9 (Aug. 29, 2014) (calling on the U.S. “to ensure that the

  rights of non-citizens are fully guaranteed in law and practice” and citing particular concerns

  about U.S. treatment of undocumented immigrants).

         The regional human rights bodies that promote human rights in the Americas have also

  strongly cautioned against distinguishing human rights because of immigration status. The Inter-

  American Commission on Human Rights (IACHR) has emphasized that:

                 ‘the motive, cause or reason why the person is in the State’s
                 territory has no relevance as regards the State’s obligation to
                 respect and to ensure that her or his human rights are respected. In
                 particular, it has no significance whatsoever in this regard whether
                 or not the entry of that person into the State’s territory was in
                 keeping with the provisions of its laws. The respective State must,
                 in all circumstances, respect the said rights, because they are
                 based, precisely, on the attributes of the human personality . . .
                 regardless of whether the person is a national or resident of its
                 territory or whether the person is there temporarily, in transit,
                 legally, or in an irregular migratory situation.’

  Inter-Am. Comm’n. H.R., Human Rights Situation of Refugee and Migrant Families and

  Unaccompanied Children in the United States of America, U.N. Doc OAS/Ser.L/V/II. 155, No.



                                                   6
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 7 of 23




  16, ¶147 (July 24, 2015) (quoting Rights and Guarantees of Children in the Context of Migration

  and/or in Need of International Protection, Advisory Opinion OC-21/14, Inter-Am. Ct. H.R. (ser.

  A) No.21, ¶ 62 (Aug. 19, 2014) (emphasis added) (hereinafter, “Unaccompanied Children”)).

  The IACHR has further instructed federal and local governments to “refrain from . . . developing

  administrative or other practices that violate the fundamental principle of nondiscrimination and

  the immigrants’ rights to due process of law, personal liberty, and humane treatment.” Id. at

  ¶ 427.

           To fulfill these obligations, human rights experts have called on the United States to

  evaluate how its immigration laws and policies infringe upon human rights of undocumented

  individuals. While noting the government’s authority to regulate conditions of entry and the

  ability to remain in the U.S., the U.N. High Commissioner for Human Rights emphasized that,

  “[even] border management measures must comply with the State’s human rights obligations and

  should not be based on narrow policies aimed only at detecting, detaining and expeditiously

  deporting irregular migrants.” Press Release, U.N. High Commission for Human Rights,

  Bachelet appalled by conditions of migrants and refugees in detention in the U.S. (July 8, 2019).

  Indeed, “immigration policies, laws, and practices must be respectful of and guarantee the human

  rights of all persons, including migrants and other non-nationals and persons in an irregular

  migratory situation.” Unaccompanied Children at ¶¶ 1 n.3, 39, 44.

           Human Rights experts have also specifically recommended that the United States

  strengthen human rights protections for non-citizens by ensuring immigration enforcement

  measures comply with prohibitions on discrimination. In its most recent review of the United

  States’ human rights record in 2014, the Committee on the Elimination of Racial Discrimination

  called on the United States “to effectively combat and end the practice of racial profiling by



                                                    7
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 8 of 23




  federal, state and local law enforcement officials, including by . . . [e]nding immigration

  enforcement programmes and policies, which indirectly promote racial profiling.” Comm. on the

  Elimination of Racial Discrimination, Concluding observations on the combined seventh to ninth

  periodic reports of United States of America, ¶ 8, U.N. Doc. CERD/C/USA/CO/7-9 (Aug. 29,

  2014) (emphasis added). The IACHR has reached similar conclusions, emphasizing that “‘the

  basic right to equal protection before the law and non-discrimination requires that States ensure

  that their immigration law enforcement policies and practices do not unfairly target certain

  persons based solely on ethnic or racial characteristics, such as skin color, accent, ethnicity, or a

  residential area known to be populated by a particular ethnic group.’” Unaccompanied Children,

  ¶ 204 (quoting Nadege Dorzema et al. v. Dominican Republic, Merits, Reparations and Costs,

  Judgment, Inter-Am. Ct. H.R. (ser. C) No. 12.688, ¶ 205 (Oct. 24, 2012); Benito Tide Méndez et

  al. v. Dominican Republic, Report on the Merits, Inter-Am. Ct. H.R. Report No. 64/12, Case No.

  12.271 ¶¶ 261-74 (Mar. 29, 2012) (emphasis added)). In other words, even a government’s right

  to establish and enforce immigration law must conform to equal protection and

  nondiscrimination principles, which protect documented and undocumented immigrants from

  discriminatory law, policy, and practice. Applying these principles, in 2011 the IACHR

  specifically recommended that the U.S. Immigration and Customs Enforcement (ICE) disband

  the Task Force Enforcement regime under 287(g) agreements. Inter-Am. Comm’n. H.R., Report

  on Immigration in the United States: Detention and Due Process, ¶ 425, U.N. Doc. 78/10,

  OEA/Ser.L/V/II (Dec. 30, 2010).

         Finally, assuring human rights to everyone in the U.S. requires governments at every

  level protect and promote the conditions under which undocumented immigrants can access

  courts, police stations, health care facilities, schools, and other social and public service



                                                     8
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 9 of 23




  agencies. U.N. Special Representative Remarks (“irregular migration enhances the vulnerability

  of migrants in multiple ways. . . . Putting in place ‘firewalls’ between immigration enforcement

  and public services is an effective way to facilitate access to justice, housing, health care,

  education, social protection and social and labour services for migrants.”). Equal access to basic

  services and protections cannot be denied based on citizenship. CERD, art. 5 (e) (protecting

  enjoyment of workplace, housing, health, education, and public access rights without distinction

  as to national origin). Protecting human rights for undocumented persons requires governments

  to eliminate de jure and de facto barriers to ensuring that protections, such as labor and housing

  rights, can be protected and enforced through the courts. Press Release, Special Rapporteur on

  the Human Rights of Migrants, States Must Ensure all Migrants Enjoy Human Rights, U.N.

  Experts say on International Migrants Day (Dec. 18, 2018) (“migrants must be able to exercise

  their right to access justice without fear of being detained and deported and so States must ensure

  migrants’ access to police stations, courts and other public services, such as health care without

  fear of being detained or reported to immigration authorities.”); see also Human Rights

  Comm., General Comment No. 32, Article 14: Right to Equality Before Courts and Tribunals

  and to a Fair Trial, U.N. Doc. CCPR/C/GC/32 (2007) (hereinafter Human Rights

  Comm., General Comment 32).

         U.N. officials have criticized the current approach to immigration in the U.S., on the

  basis that it heightens the barriers that undocumented people face daily in exercising basic rights

  and meeting fundamental needs. These include “exploitation, abuse and wage theft,” and refusal

  of access to utilities such as water, combined with the inability to seek assistance or protection

  for fear of deportation. Special Rapporteur on Extreme Poverty and Human Rights, Report of the

  Mission to the United States of America, ¶59, U.N. Doc. A/HRC/38/33/Add.1 (May 4, 2018) (by



                                                    9
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 10 of 23




   Philip Alston). Laws, policies, and practices that perpetuate these conditions impede due process

   and equal protection, and stand in stark contrast to the United States’ international human rights

   obligations.

              Ensuring access to justice for non-citizens has been of particular concern to the Human

   Rights Committee, which has emphasized that the ICCPR requires not only baseline legal

   protection but also the promotion of nondiscrimination and equal treatment, including before

   courts and tribunals. Equality and due process are of paramount importance:

                     [t]he right of access to courts and tribunals and equality before
                     them is not limited to citizens of States parties, but must also be
                     available to all individuals, regardless of nationality or
                     statelessness, or whatever their status, whether asylum seekers,
                     refugees, migrant workers, unaccompanied children or other
                     persons, who may find themselves in the territory or subject to the
                     jurisdiction of the State party.

   Human Rights Comm., General Comment 32. Further, “[a] situation in which an individual’s

   attempts to access the competent courts or tribunals are systematically frustrated de jure or de

   facto runs counter to the guarantee[s]” of the ICCPR. Id.

              C.     States and Localities Are Critical to Compliance with U.S. Treaty
                     Obligations and Commitments

              Human rights treaties anticipate that within federal systems, state and local governments

   are vital to ensuring compliance with their provisions. The CERD states that national and local

   governments are bound by its provisions. CERD, art. 2.1 (“Each State Party undertakes to

   engage in no act or practice of racial discrimination against persons, groups of persons or

   institutions and to ensure that all public authorities and public institutions, national and local,

   shall act in conformity with this obligation.”). The ICCPR also clearly indicates that its

   provisions “extend to all parts of federal States without any limitations or exceptions.” ICCPR,

   art. 50.


                                                      10
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 11 of 23




            The United States has emphasized specifically that state and local governments play an

   essential role in ensuring compliance with the United States’ human rights commitments. Upon

   ratification of the CERD and the ICCPR, Congress included the understanding that these treaties

   “shall be implemented by the Federal Government to the extent that it exercises jurisdiction over

   the matters covered therein, and otherwise by the state and local governments.” See 140 CONG.

   REC. 14, 326-27 (daily ed. June 24, 1994); see also 138 CONG. REC. 8068-71(daily ed. Apr.

   2,1992) (regarding ICCPR). While the United States can determine the most efficacious means

   of implementing CERD and ICCPR protections (i.e., through federal, state, and local efforts),

   government action at every level must be consistent with treaty provisions.

            The United States federal government has consistently emphasized that U.S. state and

   local governments provide “complementary protections and mechanisms” that “reinforce the

   ability of the United States to guarantee respect for human rights.”10 The U.S. State Department

   Office of the Legal Adviser has specifically noted that human rights “obligations are

   implemented not only by the federal government, but also through the dedicated efforts of state,

   local, insular, and tribal governments throughout our country, in areas such as protecting the civil

   and political rights of our citizens, combating racial discrimination, and protecting children from

   harms such as pornography and prostitution,” information that has been communicated to


   10
     See Comm. on the Elimination of Racial Discrimination, Reports submitted by States parties under article 9 of the
   Convention: International Convention on the Elimination of all Forms of Racial Discrimination: Seventh to ninth
   periodic reports of States parties due in 2011: United States of America ¶ 31, U.N. Doc. CERD/C/USA/7-9 (13 June
   2013), available at
   https://tbinternet.ohchr.org/_layouts/15/TreatyBodyExternal/Countries.aspx?CountryCode=USA&Lang=EN;
   Common Core Document forming part of the reports of States parties: United States of America, Submitted With the Fourth Periodic
   Report of the United States of America to the United Nations Committee on Human Rights concerning the International Covenant on
   Civil and Political Rights, ¶ 129, U.N. Doc. HRI/CORE/USA/2011 (Dec. 30, 2011), available at https://2009-
   2017.state.gov/documents/organization/251864.pdf; See also Annex A to the Common Core Document forming part
   of the reports of States parties: United States of America: Submitted With the Fourth Periodic Report of the United
   States of America to the United Nations Committee on Human Rights concerning the International Covenant on
   Civil and Political Rights,¶¶ 1-3, 124-26, U.N. Doc. HRI/CORE/USA/2011 (Dec. 30, 2011), available at
   https://2009-2017.state.gov/documents/organization/251864.pdf (emphasizing that state and local agencies play a
   “critical role” in human rights implementation).

                                                                 11
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 12 of 23




   Governors, State Attorneys General, and Human Rights Commissions.11 In 2015, speaking with

   the National Association of Attorneys General, the Acting Legal Adviser Mary McLeod

   highlighted that “When the United States ratifies a treaty, it becomes the supreme law of the

   land, like the Constitution and federal statutes. It is only through robust efforts at all levels of

   government – federal, state, territorial, and local – that we can live up to the obligations we have

   undertaken for ourselves.”12 Such shared human rights authority is consistent with treaty

   standards, which recognize that federal, state, and local governments bear responsibility for

   human rights implementation.



   III.     SB 168 Violates the Human Rights of Florida Residents

            Human rights norms provide essential safeguards to ensure equality and due process in

   how federal immigration policies are carried out. Through SB 168, Florida has essentially

   mandated that localities cooperate in federal border enforcement efforts. Workplace raids, family

   separation, courthouse arrests, and other aggressive immigration enforcement measures create a

   chilling effect and an atmosphere of intense fear among undocumented immigrants and their

   families that seeps into virtually all aspects of life for immigrant communities. This “chilling

   effect” erodes “trust, cooperation and communication between police and immigrant



   11
      Letter from Principal Deputy Legal Adviser McLeod to Governors of U.S. State and Territories (Feb. 18, 2014), available at
   https://2009-2017.state.gov/s/l/releases/2014/223238.htm (disseminated to the U.S. Conference of Mayors, National
   Association of Counties, National Governors Association, National Association of Attorneys General and
   IAOHRA); see also Letter from Harold Hongju Koh, Legal Adviser to the U.S. Dep’t of State, to State and Local
   Human Rights Commissions (May 3, 2010), available at https://2009-2017.state.gov/s/l/releases/223235.htm ( “As
   you may be aware, implementation of U.S. human rights treaty obligations is carried out not only by the federal
   government, but also by state and local governments...”); Memorandum from Harold Hongju Koh, Legal Adviser to
   the U.S. Dep’t of State, to State Governors on U.S. Human Rights Treaty Reports (Jan. 20, 2010), available at
   https://2009-2017.state.gov/documents/organization/137292.pdf.
   12
      Mary E. McLeod, Acting Legal Adviser, U.S. Dep’t of State, The Role of State, Territorial, and Local
   Government in Promoting, Respecting, and Defending Human Rights, Remarks to the National Association of
   Attorneys General National Conference (Feb. 25, 2015), available at https://2009-
   2017.state.gov/s/l/releases/remarks/239960.htm.

                                                                12
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 13 of 23




   communities.”13 This erosion in trust leads both undocumented and documented immigrants to

   avoid encounters with law enforcement officers and other government services at all costs. Local

   sanctuary policies mitigate the harmful consequences that this “chilling effect” has on immigrant

   communities by restoring individuals’ ability to access services such as public education and

   adequate housing; and to protect workplace integrity, public safety, and the health, which are

   essential to fulfilling the human rights of individual residents, and the community as a whole. In

   other states, recognizing the harmful and inhumane impacts of 287(g) cooperation agreements –

   described in greater detail below – Attorneys General have eliminated these agreements,14 or

   sought to restrict their reach.15 An array of local law enforcement officials have also expressed

   concern about the harms of policies that require cooperation between federal immigration

   enforcement and local officials.16

            A.       Harmful Impacts on Public Safety

            When local law enforcement agencies engage in federal immigration enforcement, there

   is an increase in immigrant communities’ social isolation and concern for personal safety.17 This

   “chilling effect” impacts both undocumented and documented immigrants because many



   13
      Mai Thi Nguyen & Hannah Gill, Interior Immigration Enforcement: The Impacts of Expanding Local Law
   Enforcement Authority, 53 URB. STUD. J. 302, 305 (2016).
   14
      See NJ Abolishes Agreements with ICE That Divert Local Law Enforcement to Perform Federal Immigration
   Duties, AM. CIV. LIB. UNION (Sept. 27, 2019), https://www.aclu.org/press-releases/nj-abolishes-agreements-ice-
   divert-local-law-enforcement-perform-federal-immigration.
   15
      See, e.g. Remarks by Illinois Attorney General Lisa Madigan, 49 COL. HUMAN RIGHTS L. REV. 12, 16-17 (2017)
   (Noting that 287(g) agreements “divert badly needed resources away from traditional local law enforcement work
   and toward enforcement of federal immigration laws. Even worse, these agreements damage the already precarious
   relationship that local law enforcement has with its community. By having local law enforcement engage in federal
   immigration enforcement, the agreements further diminish the willingness of already marginalized individuals to
   come forward if they are a victim of or a witness to a crime. When someone is fearful that they or their family may
   be deported, they are less likely to engage with government, let alone law enforcement.”)
   16
      See Grace Meng, Why Oregon should keep its landmark sanctuary law, THE HILL (July 19, 2018),
   https://thehill.com/opinion/immigration/397780-why-oregon-should-keep-its-landmark-sanctuary-law
   (“[P]rosecutors, sheriffs and police chiefs have spoken out against the administration precisely because they fear that
   its policies are imperiling entire communities, U.S. citizen and immigrant alike.”).
   17
      Nik Theodore & Robert Habans, Policing Immigrant Communities: Latino Perceptions of Police Involvement in
   Immigration Enforcement, 42 J. OF ETHNIC AND MIGRATION STUDIES 970, 985 (2016).

                                                             13
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 14 of 23




   documented immigrants have direct experience with the deportation of a family member, friend,

   or neighbor.18 In the absence of local sanctuary policies, both documented and undocumented

   immigrants will be unlikely to contact authorities when they are victims of crimes as evidenced

   by a 2016 study focused on Alamance County, North Carolina. One legal permanent resident

   underscored her fear: “I am afraid to report crimes because I am afraid of police. I don’t know

   what they will do to me or my family.”19 Further, many respondents reported increased levels of

   victimization within immigrant communities overall: over half of the respondents reported that

   they or their family members had been a victim of crime, predominantly robberies or

   muggings.20

           Fear of deportation by local law enforcement further undermines local community-police

   relations in the short- and long-term.21 In the short term, crimes become harder to learn about and

   solve as distrust between police and residents increases; and in the long-term, a substantial

   portion of the population withdraws and develops a fear of local law enforcement authorities.22 A

   2017 survey examined the behavioral change in members of the undocumented Mexican

   immigrant population based on whether they knew that local law enforcement worked with ICE,

   demonstrating that knowledge of such cooperation between local law enforcement and ICE

   significantly impacts crime reporting.23 Respondents that were told that local law enforcement

   worked with ICE were 61% less likely to report crimes that they witnessed and 43% less likely

   to report crimes where they were the victim compared to respondents told that local law



   18
      Id. at 986.
   19
      Nguyen & Gill, supra note 13, at 316.
   20
      Id.
   21
      Theodore & Habans, supra note 17, at 986.
   22
      Id.
   23
      Laura Muñoz Lopez, How 287(g) Agreements Harm Public Safety, CENTER FOR AMERICAN PROGRESS (May 8,
   2018), https://www.americanprogress.org/issues/immigration/news/2018/05/08/450439/287g-agreements-harm-
   public-safety/ (discussing study conducted by Tom K. Wong).

                                                      14
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 15 of 23




   enforcement was not working with ICE.24 Sixty percent of respondents in a 2019 survey of

   Latino residents in Tulsa, Oklahoma indicated they would not report a crime they witnessed.

   Tulsa’s Police Department has acknowledged that fear of deportation leads to lack of reporting

   by undocumented immigrant communities.25 The ways that local law enforcement engagement in

   federal immigration enforcement erodes police-community relations across the country has been

   well documented over the past over the past half decade.26 These negative impacts that affect the

   entire community can be mitigated through measures that focus local law enforcement on local

   issues, such as sanctuary policies.

           B.       Interference with Access to Education

           The current climate of fear of family separation and deportation in the United States

   significantly impedes access to public education in immigrant communities. Undocumented

   children have a right to equal access to education. Plyer v. Doe, 457 U.S. 202 (1982). In Plyer,

   the Supreme Court reasoned that “education has a fundamental role in maintaining the fabric of

   our society” and “provides the basic tools by which individuals might lead economically

   productive lives to the benefit of us all.” Id. at 221. But in the absence of local sanctuary policies,

   parents with more tenuous legal statuses such as Temporary Protected Status (TPS) or no

   documentation, are afraid to bring their children to school.27 This is particularly true for mixed-



   24
      Id.
   25
      John Raphling, “Get on the Ground!”: Policing, Poverty, and Racial Inequality in Tulsa, Oklahama: A Case
   Study of US Law Enforcement, HUMAN RIGHTS WATCH (Sept. 12, 2019),
   https://www.hrw.org/report/2019/09/12/get-ground-policing-poverty-and-racial-inequality-tulsa-oklahoma/case-
   study-us-law (discussing individual and community impacts of fear of police, and referencing a community survey
   by the Coalition for the American Dream).
   26
      US: Immigrants ‘Afraid to Call 911’, HUMAN RIGHTS WATCH (May 14, 2014),
   https://www.hrw.org/news/2014/05/14/us-immigrants-afraid-call-911 (detailing the impacts of the Federal Secure
   Communities Program, and concluding “that hard-won trust is eroded every time an immigrant ends up in
   deportation proceedings after contacting the police.”)
   27
      Marissa Raymond-Flesch, The Negative Health Consequences of Anti-Immigration Policies, 62 J. OF ADOLESCENT
   HEALTH, 505, 505-06 (2018).

                                                         15
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 16 of 23




   status families that face the threat of family separation, and the resulting harms to their children.

   Fueled by fear, these families opt to keep their children at home.28

           Their fear is well founded.29 On April 5, 2018, ICE raided a meatpacking plant in eastern

   Tennessee, arresting 97 immigrants for allegedly being in the United States illegally. The next

   day, approximately 530 students did not attend Hamblen County schools due to fear of family

   separation and deportation – about 5% of the district’s 10,000 students, and almost a quarter of

   its Latino student population.30 On August 7, 2019, ICE raided seven food processing plants in

   Mississippi and arrested at least 680 immigrants – a record setting number of arrests.31 This raid

   happened on the first day of school, leaving students crying without their parents to pick them up

   from school or without their parents once they arrived home, which left all the students afraid for

   their parents’ safety.32

           In addition to school absences, immigration enforcement has detrimental effects on

   academic performance and classroom behavior of students – including immigrant and native-

   born students. According to a national survey conducted by the UCLA Civil Rights Project, 68%

   of administrators reported a decrease in school attendance, 90% noted behavioral or emotional

   issues among immigrant students, and 70% reported a decline in academic performance. Regions

   with the fewest local sanctuary policies have the highest percentage (70%) of schools reporting




   28
      Id. at 505.
   29
      Id. at 505-06.
   30
      Catherine E. Shoichet, ICE Raided a Meatpacking Plant. More than 500 Kids Missed School the Next Day, CNN
   (Apr. 12, 2018), https://www.cnn.com/2018/04/12/us/tennessee-immigration-raid-schools-impact/index.html.
   31
      Id.
   32
      Meg Wagner, Elise Hammond & Veronica Rocha, Mass Immigration Arrests in Mississippi, CNN (Aug. 8, 2019),
   https://www.cnn.com/us/live-news/mississippi-immigration-raids-august-2019/index.html; Miriam Jordan, ICE
   Arrests Hundreds in Mississippi Raids Targeting Immigrant Workers, N.Y. TIMES (Aug. 7, 2019),
   https://www.nytimes.com/2019/08/07/us/ice-raids-mississippi.html.

                                                       16
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 17 of 23




   student stress, absenteeism, and other problems due to immigration enforcement and consequent

   student fear of deportation.33

           C.       Exacerbating Housing Insecurity

           Barring local sanctuary policies exacerbates immigrant communities’ vulnerability to

   unlawful housing discrimination, and eviction.34 Predatory housing schemes place immigrants at

   high risk for being house-poor (i.e. when a significant portion of an individual’s income is spent

   on home ownership), losing their homes, and experiencing poverty.35 Additionally, according to

   a 2015 Migration Institute Policy report, immigrants are often rejected from rentals based on

   assumptions about their legal status; thus, some immigrants must resort to renting uninhabitable

   dwellings such as tool sheds or overcrowded housing.36 Further, landlords may use their

   knowledge of a non-paying tenant’s undocumented status to threaten deportation. In September

   2019, a Queens landlord threatened to report her tenant from Guyana to ICE if the tenant did not

   pay her rent.37 Hearing a rare legal challenge to the practice, a New York City court ruled that

   the landlord violated New York City’s human rights laws and ordered the landlord to pay

   $17,000 in fines and damages.38 This case offers an example of local government taking action

   to address the threat of deportation. Absent local government protection of basic rights, including

   sanctuary policies, few immigrants will risk challenging unfair or discriminatory practices.


   33
      Carolyn Jones, Fear, Absenteeism, Falling Grades Among Impacts of Immigration Crackdown, Study Finds,
   EDSOURCE (Mar. 4, 2018), https://edsource.org/2018/fear-absenteeism-falling-grades-among-impacts-of-
   immigration-crackdown-study-finds/594222.
   34
      Cecilia Ayón, Economic, Social, and Health Effects of Discrimination on Latino Immigrant Families, MIGRATION
   POLICY INSTITUTE, 7, 8 (2015), https://www.migrationpolicy.org/research/economic-social-and-health-effects-
   discrimination-latino-immigrant-families.
   35
      Id.
   36
      Id.
   37
      Christina Goldbaum, Threat to Report Tenant to Ice May Cost Landlord $17,000, N.Y. TIMES (Sept. 23, 2019),
   https://www.nytimes.com/2019/09/23/nyregion/immigrants-tenants-rights.html.
   38
      Tyler Blint-Welsh, New York Judge Fines Landlord $17,000 for Threatening to Call ICE on Tenant, WALL ST. J.
   (Sept. 19, 2019), https://www.wsj.com/articles/new-york-judge-fines-landlord-17-000-for-threatening-to-call-ice-
   on-tenant-11568931010


                                                         17
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 18 of 23




           D.       Impeding Workplace Integrity

           The “chilling effect” that individuals experience as a result of the threat of immigration

   enforcement also has a detrimental impact on workplace integrity. Employers can and often do,

   threaten deportation to discourage immigrant workers from asserting their workers’ rights.39

   Without the mitigation of local sanctuary policies, immigrant workers, who may already have

   debts from migration and financial obligations to their families in their countries of origin,40 are

   the most at risk for exploitation because they fear deportation if they report inappropriate

   working conditions and sexual harassment to their employers.

           E.       Damaging Public Health

           Aggressive and punitive immigration policies can make immigrants feel “hunted” by law

   enforcement, resulting in intense feelings of anxiety, fear, and depression.41 The increase in anti-

   immigrant policymaking creates a toxic environment for Latino families, regardless of immigrant

   status.42 Fear is experienced by undocumented individuals as well as children in mixed status

   families with consequences for child health.43 Negative health outcomes that stem from fear and

   anxiety include high blood pressure and diabetes.44 Children of undocumented immigrants are

   especially susceptible to high levels of stress involving legal status and hostile anti-immigrant

   environment.45

           Barring local sanctuary policies will increase healthcare disparities and human rights

   concerns. Fear of deportation has already led to the decline in healthcare coverage by


   39
      Jayesh M. Rathod, Beyond the Chilling Effect: Immigrant Worker Behavior and the Regulation of Occupational
   Safety and Health, 14 EMP. RTS. & EMP. POL’Y J. 267, 272 (2010).
   40
      Id. at 280-81.
   41
      Edward D. Vargas & Vickie D. Ybarra, U.S. Citizen Children of Undocumented Parents: The Link Between State
   Immigration Policy and the Health of Latino Children, 19 J. IMMIGR. MINORITY HEALTH 913, 914 (2017).
   42
      Id. at 914.
   43
      Id. at 913.
   44
      Id.
   45
      Id.

                                                        18
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 19 of 23




   discouraging all immigrants from applying for and using government health care programs like

   Medicaid.46 Local sanctuary policies can mitigate these impacts, and protect the public health of

   the entire community, by ensuring that immigrant communities do not isolate themselves from

   health care systems.

           F.       Limiting Access to Courts

           The right to access courts is a fundamental right, which promotes other constitutional

   rights such as due process and the equal protection of the law, and is integral to our constitutional

   democracy.47 The justice system cannot operate effectively when people do not feel safe going to

   court.48 According to a survey conducted by the Immigrant Defense Project (IDP), in New York

   in 2017, ICE courthouse arrests have increased by 1200%.49 Additionally, a recent survey

   conducted by the National Immigrant Women's Advocacy Project in partnership with the

   American Civil Liberties Union reveals that fear of deportation, inspired by immigration arrests

   in courthouses, prevents immigrants from participating in court proceedings.50

           One undocumented Honduran immigrant in the Bronx, New York, decided not to pursue

   an opportunity to get a visa because it required that she go to court, explaining, “I understood

   about the visa…But I couldn’t sleep because I was fearful to go to the courthouse.”51 As

   courthouse arrests increase, attorneys across the country have reported decreases in the number

   of immigrants going to court to report wage theft, domestic violence, and workplace sexual



   46
      Jacob Knutson, Fear over Trump's immigration crackdown may be linked to rise in uninsured, AXIOS (Sept. 15,
   2019), https://www.axios.com/immigrants-fears-rise-health-uninsured-3e341843-0db9-489f-91e4-
   150301167641.html.
   47
      Freezing Out Justice: How Immigration Arrests at Courthouses are Undermining the Justice System, AM. CIV.
   LIB. UNION, 3 (2018), https://www.aclu.org/report/freezing-out-justice.
   48
      Id.
   49
      Id. at 2.
   50
      Id. at 3.
   51
      RJ Vogt, With Courthouse Arrests, Is Justice Too Risky for Immigrants?, LAW 360 (Mar. 3, 2019),
   https://www.law360.com/articles/1133777.

                                                          19
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 20 of 23




   assault.52 The arrests often begin with surveillance from inside the courtroom.53 Immigrants’ fear

   surrounding courthouse arrests is heightened because ICE officials are not always identifiable –

   they many appear in plainclothes and unmarked vans.54 The immigrant community has reported

   witnessing ICE arrests that look like kidnappings. 55 As New York Attorney General Letitia

   James observed, “[t]he chilling effect of ICE's 2018 directive, allowing for arrests in and around

   court proceedings, are real and as a result valid prosecutions have been abandoned or in some

   cases they've never been pursued.”56



   IV.     Conclusion

           SB 168 contravenes basic principles of justice and fundamental human rights. It ties the

   hands of local authorities seeking to promote and protect community safety, and significantly

   harms local communities, with disproportionately negative impacts on immigrant communities.

   Accordingly, amici urge this Court to permanently enjoin the operation of SB 168, thereby

   permitting local governments in Florida to ensure the human rights to equality and non-

   discrimination to all residents.



          Date: December 6, 2019                     Respectfully submitted,

                                                     Kevin A. Gregg
                                                     KEVIN A. GREGG, ESQ.
                                                     Fla. Bar. No.: 121852
                                                     kgregg@kktplaw.com

                                                     Kurzban Kurzban

   52
      Id.
   53
      Id.
   54
      Id.
   55
      Id.
   56
      Frank G. Runyeon, NY Sues ICE to Stop Courthouse Arrests, LAW 360 (Sept. 25, 2019),
   https://www.law360.com/articles/1202593/ny-sues-ice-to-stop-courthouse-arrests.

                                                         20
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 21 of 23




                                            Tetzeli and Pratt, P.A.
                                            131 Madeira Ave.
                                            Coral Gables, FL 33134
                                            (305) 444-0060
                                            Counsel for amici curiae

                                            Martha F. Davis
                                            Program on Human Rights and the Global Economy
                                            Northeastern University School of Law
                                            416 Huntington Avenue
                                            Boston, MA 02115
                                            (617) 373-8921
                                            (Pro hac vice motion pending)

                                            JoAnn Kamuf Ward
                                            Human Rights Institute
                                            Columbia University Law School
                                            435 West 116th Street
                                            New York, NY 10027
                                            jward@law.columbia.edu\
                                            (Pro hac vice motion pending)

                                            Attorneys for Amici


   *Lucinda Gulino and MacKenzie Speer, students at Northeastern University School of Law and
   Meg Gould, a student at Columbia Law School provided important assistance in preparing this
   brief.




                                                21
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 22 of 23




                                        APPENDIX A: AMICI


          Human Rights Watch is a non-profit, independent organization and the largest

   international human rights organization based in the United States. Since 1978, Human Rights

   Watch has investigated and exposed human rights violations and challenged governments to

   protect the human rights of citizens and noncitizens alike. Human Rights Watch investigates

   allegations of human rights violations in more than 100 countries around the world, including in

   the United States, by interviewing witnesses, gathering information from a variety of sources,

   and issuing detailed reports. Where human rights violations have been found, Human Rights

   Watch advocates for the enforcement of those rights with governments and international

   organizations and in the court of public opinion.

          The Center for Constitutional Rights (“CCR”) is a national non-profit legal and

   educational organization dedicated to advancing and protecting the rights guaranteed by the

   United States Constitution and international human rights law. Founded in 1966 to provide legal

   support for the civil rights movement, CCR has a long history of litigating landmark civil and

   human rights cases fighting for racial justice and immigrant rights. CCR’s litigation challenging

   abusive immigration practices includes cases such as East Bay Covenant v. Barr, 19-cv-04073

   (N.D. Ca); Al Otro Lado v. Neilsen, 17-cv-05111 (C.D. Ca); and Make the Road v. Cuccinelli,

   19-cv-07993 (S.D.N.Y).

          LatinoJustice PRLDEF, formerly known as the Puerto Rican Legal Defense & Education

   Fund, is a national non-profit civil rights legal defense fund that has advocated for and defended

   the constitutional rights of all Latinos to ensure their equal protection under the law since

   1972. LatinoJustice has engaged in and supported law reform litigation challenging local and

   state immigration enforcement policies and practices that illegally seek to usurp federal


                                                    22
Case 1:19-cv-22927-BB Document 76-1 Entered on FLSD Docket 12/06/2019 Page 23 of 23




   immigration authority. LatinoJustice has also conducted advocacy at the United Nations and the

   Inter-American Commission on Human Rights.




                                                 23
